[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                              MARCH 23, 2007
                            Nos. 06-15404, 06-16425          THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                     D. C. Docket No. 06-01586-CV-CAP-1

JAMES CAMP,


                                                       Plaintiff-Appellant,

                                     versus

BETTY B. CASON, in her
official capacity as Probate
Judge for Carroll County, Georgia,
BILL HITCHENS, in his official
capacity as the Commissioner of
the Georgia Department of
Public Safety,


                                                       Defendants-Appellees.


                          ________________________

                  Appeals from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                (March 23, 2007)
Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:

       Plaintiff-appellant James Camp’s renewal application for his Georgia

Firearms License (“GFL”) was denied because he refused to disclose his Social

Security Number (“SSN”). Camp filed this lawsuit, raising federal Privacy Act

and state law claims. After review, we affirm in part and reverse in part the district

court’s dismissal of Camp’s claims.

                                     I. BACKGROUND

A.     The Complaint

       On July 5, 2006, Camp filed this lawsuit against defendants-appellees Betty

B. Cason, the Probate Judge for Carroll County, and Bill Hitchens, the

Commissioner of the Georgia Department of Public Safety, in their official

capacities. We outline the allegations in Camp’s complaint.1

       In June 2006, Camp submitted a renewal application for a GFL to the

Carroll County Probate Court. Camp provided all information requested on the

application form, except for his SSN. When the Probate Clerk requested Camp’s

SSN, Camp refused. The Probate Court would not process Camp’s renewal



       1
          In reviewing the district court’s order on defendants’ motions to dismiss, we accept as
true all factual allegations in Camp’s complaint. See Owens v. Samkle Auto., Inc., 425 F.3d
1318, 1320 (11th Cir. 2005).

                                                 2
application unless he disclosed his SSN. The Department of Public Safety is

responsible for this statewide GFL application form. See Ga. Code Ann. § 16-11-

129(a).

       Camp’s complaint asserts that defendants violated his rights in two distinct

ways: (1) by not granting his GFL renewal because he refused to disclose his SSN,

in violation of Section 7(a)(1) of the Privacy Act;2 and (2) by using an application

form that does not indicate whether the disclosure of an individual’s SSN is

mandatory or voluntary, by what statutory or other authority such number is

solicited, and what uses will be made of it, in violation of Section 7(b) of the

Privacy Act.3 The complaint also alleges that defendants violated the Georgia

firearms statute, Ga. Code Ann. § 16-11-129(a), by requiring him to disclose

nonpertinent information about his employment on the GFL application.

       Camp’s complaint requests “declaratory and prospective injunctive relief,”

including, inter alia: (1) an order directing defendants to process Camp’s GFL


       2
         Section 7(a)(1) of the Privacy Act provides that “[i]t shall be unlawful for any Federal,
State, or local government agency to deny to any individual any right, benefit, or privilege
provided by law because of such individual’s refusal to disclose his social security account
number.” Privacy Act of 1974, Pub. L. No. 93-579, § 7(a)(1), 88 Stat. 1896, 1909 (codified as
amended at 5 U.S.C. § 552a (note)).
       3
         Section 7(b) of the Privacy Act provides that “[a]ny Federal, State, or local government
agency which requests an individual to disclose his social security account number shall inform
that individual whether that disclosure is mandatory or voluntary, by what statutory or other
authority such number is solicited, and what uses will be made of it.” Privacy Act of 1974, Pub.
L. No. 93-579, § 7(b), 88 Stat. 1896, 1909 (codified as amended at 5 U.S.C. § 552a (note)).

                                                 3
application without his SSN; (2) a declaratory judgment that the GFL application

form violates the Privacy Act and that defendants violated Camp’s rights under the

Privacy Act, the Fourteenth Amendment, and the Georgia Constitution; (3) a

declaratory judgment that employment information is neither pertinent nor relevant

to a GFL application under Ga. Code Ann. § 16-11-129(a); (4) an injunction

prohibiting defendants from requiring an individual’s SSN or an individual’s

employment information as a precondition to obtaining a GFL; (5) an injunction

requiring defendants to conform the GFL application form to Section 7(b) of the

Privacy Act; (6) expungement of Camp’s SSN and employment information from

all of defendants’ records; and (7) costs and attorney’s fees.

B.    Plaintiff’s Motion for TRO

      With his July 5, 2006 complaint, Camp filed a motion for a temporary

restraining order (“TRO”) or preliminary injunction compelling defendants to

accept his application and renew his GFL. On July 11, 2006, the district court

entered a two-sentence order summarily granting Camp’s TRO motion, as follows:

      This action is currently before the court on the plaintiff’s motion for
      temporary restraining order [Doc. No. 2]. After considering the
      written pleadings filed by the parties and conducting a hearing on this
      matter, the court GRANTS the plaintiff’s motion for temporary
      restraining order [Doc. No. 2] as follows: after the completion by the
      plaintiff of an application for the renewal of his [GFL] and for a
      temporary renewal license pursuant [to Ga. Code Ann.] § 16-11-129
      with the exception of the disclosure of his [SSN], the Probate Court of

                                           4
        Carroll County shall accept and process the plaintiff’s applications
        regardless of the omission of the plaintiff’s [SSN].

The district court’s order did not address any of Camp’s Privacy Act claims or state

law claims. It did not address Camp’s claims about the illegalities in the GFL

application form or any of the other declaratory or injunctive relief requested by

Camp. The district court simply ordered defendants to process and accept Camp’s

application for a GFL without his SSN.4

        Defendants complied, processed Camp’s application, and issued his renewed

GFL.5

C.      Defendants’ Motions to Dismiss

        Defendants then filed motions to dismiss, arguing that the case was now

entirely moot because Camp had his GFL. Defendant Hitchens also argued that the

case was moot because the Department of Public Safety had revised the GFL

application form to make an applicant’s SSN and employment information

optional. Hitchens attached a copy of the revised application form to his motion to

dismiss. The revised application states: (1) “SSN Optional, but will help prevent

misidentification”; and (2) “Employment information Optional, but will be helpful

        4
        The order states that the district court granted the motion “[a]fter considering the written
pleadings filed by the parties and conducting a hearing,” but the district court’s docket sheet
does not have an entry of any hearing, and there is no transcript of a hearing in the record. Thus,
we look to only the district court’s order.
        5
            Defendants have not cross-appealed the district court’s July 11 order.

                                                    5
for contacting applicant.”6

       Camp responded, arguing that defendants continue to violate the Privacy

Act, and that he had not received any of the other declaratory and injunctive relief

requested in his complaint. For example, Camp stressed that the amended form

still violates the Privacy Act’s requirement that a government agency requesting a

SSN “shall inform . . . by what statutory or other authority such number is

solicited, and what uses will be made of it.” Privacy Act of 1974, Pub. L. No. 93-

579, § 7(b), 88 Stat. 1896, 1909 (codified as amended at 5 U.S.C. § 552a (note)).

       After defendants replied (still arguing mootness), Camp filed a surreply, to

which he attached the affidavits of two Georgia residents, Norman W. Edgar and

Todd N. Nims. Edgar and Nims averred that they applied for GFLs after the

purported changes to the GFL application but they were nevertheless required to

provide their SSNs and employment information.7

       On September 11, 2006, the district court granted defendants’ motions to

dismiss, stating that Camp’s claims were “rendered moot by events occurring after

the commencement of this lawsuit.” The district court’s order acknowledged

       6
         According to Hitchens’s motion to dismiss, the application form was revised within two
weeks after Camp filed his lawsuit. Additionally, Hitchens’s motion to dismiss states that “[a]ll
counties have been advised of the revised form, and arrangements have been made to distribute
the revised form State wide.”
       7
        Camp also filed a motion for summary judgment on “all issues in this case.” The district
court did not enter a ruling on Camp’s motion for summary judgment.

                                                6
Hitchens’s submission of the revised GFL form, but specifically stated that

“mootness in the present case does not depend on the Department’s decision to

amend the GFL application that was the subject of this litigation. It depends,

instead, upon the fact that [the] Probate Court of Carroll County processed

[Camp’s] renewal application” without requiring his SSN. The district court

concluded that it could not offer additional “meaningful relief” to Camp because he

had already “received the primary benefit sought in the complaint.”

       Camp then moved for attorney’s fees, arguing that he was the “prevailing

party” under 42 U.S.C. § 1988 by virtue of the district court’s TRO. The district

court denied Camp’s motion. Camp timely appealed the dismissal order and the

separate attorney’s fees order.8

                                     II. DISCUSSION

       Pursuant to Article III of the Constitution, federal courts only have

jurisdiction over “cases” and “controversies.” See Nat’l Adver. Co. v. City of

Miami, 402 F.3d 1329, 1332 (11th Cir. 2005), cert. denied, __ U.S. __, 126 S. Ct.

1318 (2006). If a lawsuit is rendered moot by subsequent developments, it cannot


       8
        Camp’s appeal from the September 11, 2006 order on the motions to dismiss is No. 06-
15404. Camp’s appeal from the district court’s November 9, 2006 order on attorney’s fees is
No. 06-16425. We address both appeals in this opinion. We review questions of mootness de
novo. See Coral Springs St. Sys., Inc. v. City of Sunrise, 371 F.3d 1320, 1328 (11th Cir. 2004).
We review the district court’s attorney’s fees ruling for an abuse of discretion. See Solomon v.
City of Gainesville, 796 F.2d 1464, 1466 (11th Cir. 1986).

                                                7
present a live Article III case or controversy. See id. “[A] case is moot when the

issues presented are no longer live or the parties lack a legally cognizable interest

in the outcome.” Mingkid v. U.S. Att’y Gen., 468 F.3d 763, 768 (11th Cir. 2006)

(quotation marks and citations omitted). “Put another way, a case is moot when it

no longer presents a live controversy with respect to which the court can give

meaningful relief.” Id. (quotation marks, alteration, and citations omitted).

Mootness can occur by virtue of a change in circumstances or a change in the law.

See Coral Springs St. Sys., Inc. v. City of Sunrise, 371 F.3d 1320, 1328 (11th Cir.

2004). “The case or controversy requirement must be met throughout the entirety

of the proceedings.” ACLU v. Florida Bar, 999 F.2d 1486, 1490 (11th Cir. 1993).

A.    Camp’s Privacy Act Claims

      For sure, Camp got a renewed GFL, but defendants’ refusal to process his

GFL application was only one of his claims. Camp’s complaint made substantive

claims and requested additional meaningful relief beyond his request that

defendants process his current GFL application without his SSN. For example,

Camp’s complaint on its face seeks prospective relief, such as: (1) a declaratory

judgment that the GFL application form violates the Privacy Act; (2) an injunction

prohibiting defendants from requiring a GFL applicant’s SSN; and (3) an

injunction requiring defendants to conform the GFL application form to Section



                                           8
7(b) of the Privacy Act. The district court wholly failed to address any of Camp’s

substantive claims about the application form and process itself. Thus, the district

court incorrectly concluded that it could not grant Camp additional meaningful

relief.

          Moreover, the complaint alleges that Camp already held a GFL and was

seeking a renewal GFL at the time his application was denied in 2006. Camp, as a

repeat applicant for GFLs, has a concrete, legally cognizable interest in the GFL

application process, and he has alleged that both the application form and process

violate the Privacy Act. Because GFLs are valid for only five years, see Ga. Code

Ann. § 16-11-129, Camp will have to continually renew his license and fill out the

GFL application form. Thus, there is a sufficient imminence of future harm. See

Elend v. Basham, 471 F.3d 1199, 1208 (11th Cir. 2006).

          Defendant Hitchens also argues that the Department of Public Safety’s

revisions to its GFL application form rendered Camp’s prospective claims moot.

We disagree. First, as outlined earlier, the district court declared the case moot

only because Camp received a GFL, not because of the revised form. Second,

Camp submitted two affidavits by other GFL applicants that rebut the contention

that a revised GFL application form and process are actually in effect. Given that

Hitchens submitted the revised application form with his motion to dismiss,



                                            9
Camp’s two affidavits in reply thereto, if anything, create a material fact issue as to

whether the original form remains in circulation or has been replaced.

Accordingly, Hitchens’s revised form does not moot the case either.

        Third, even if we assume that only a revised GFL application form is now

used, Camp’s complaint still alleges, and he has consistently argued, that the GFL

application (in whatever form) violates Section 7(b) of the Privacy Act. Although

the revised form makes SSN disclosure optional, Section 7(b) of the Privacy Act

provides that any Federal, State, or local government agency that requests an

individual to disclose his SSN shall inform that individual not only “whether that

disclosure is mandatory or voluntary,” but also “by what statutory or other

authority such number is solicited, and what uses will be made of it.” 88 Stat. at

1909. Camp thus argues that the revised form continues to violate Section 7(b)

because it does not disclose the authority for making the optional SSN request or

all uses contemplated for the SSNs. Thus, Camp’s Privacy Act claims are not

moot.

B.      State Law Claim

        Likewise, we conclude that the district court erred in concluding that

Camp’s state law claim for prospective relief—enjoining defendants from

requiring employment information—was rendered moot by Camp’s receipt of a



                                           10
GFL. Camp’s complaint alleges that to apply for a GFL, he had to supply his

employment information, in violation of Ga. Code Ann. § 16-11-129. Section 16-

11-129 provides that GFL application forms “shall be designed to elicit

information from the applicant pertinent to his or her eligibility under this Code

section, including citizenship, but shall not require data which is nonpertinent or

irrelevant . . . .” Ga. Code Ann. § 16-11-129(a) (emphasis added). Camp alleges

that his employment information is nonpertinent or irrelevant and that the request

for that information thus violates the statute.

       The district court never addressed this claim, and Camp, as a repeat GFL

applicant, has a concrete interest in the GFL application form and process.9

Moreover, to the extent that the revised form might moot this claim, there is a

factual dispute as to whether the revised form has actually been implemented.

Thus, the district court also erred in dismissing Camp’s state law claim as moot.

C.     Expungement

       Camp’s complaint also seeks an injunction directing defendants to

“expunge, delete, and remove” all of their records containing his SSN and

employment information. In its dismissal order, the district court stated that


       9
         It may be that the district court concluded that because Camp’s Privacy Act claims were
moot, it no longer had supplemental jurisdiction over Camp’s state law claim. Since Camp’s
Privacy Act claims are not moot, the district court retains supplemental jurisdiction over Camp’s
state law claim. See 28 U.S.C. § 1367.

                                               11
Camp’s request for expungement did not save the case from mootness, “because

there is no basis in the complaint for providing [Camp] with the relief he seeks.

Nothing in the complaint indicates that [Camp] ever provided this information to

the defendants.”

      As to expungement of Camp’s SSN, we agree with the district court.

Nothing in the complaint alleges that Camp ever provided his SSN to defendants.

Accordingly, we affirm the district court’s dismissal of Camp’s request for

expungement of his SSN.

      As to expungement of his employment information, Camp’s complaint

alleges: (1) that the Department of Public Safety’s official GFL application form

“demands employment information”; (2) that the Carroll County Probate Court

also “demands employment information”; and (3) that Camp, in applying for his

GFL in June 2006, refused to provide his SSN but complied “with all other

requests of the Carroll County Probate Court and the application.” While Camp’s

request for expungement of his employment information could have been more

eloquently articulated, it satisfies the liberal notice pleading standard. See Fin.

Sec. Assurance, Inc. v. Stephens, Inc., 450 F.3d 1257, 1262 (11th Cir. 2006).

Accordingly, we conclude that the district court erred in ruling that Camp’s

complaint fails to state a claim for expungement of his employment information.



                                           12
D.    Costs and Attorney’s Fees

      Finally, Camp’s complaint requests costs and attorney’s fees. Given that the

district court erroneously dismissed the remainder of Camp’s complaint as moot,

we conclude that consideration of Camp’s attorney’s fees appeal is premature. See

Clark Advertising Agency, Inc. v. Tice, 490 F.2d 834, 840 (5th Cir. 1974) (“We

find [the] claim for attorney’s fees . . . premature. There will be time enough to

face this issue once the judgment is final . . . .”). For example, on remand, if Camp

obtains additional relief, he may choose to seek additional attorney’s fees. On

remand, the district court may choose to revisit its November 9, 2006, attorney’s

fees order. Thus, for reasons of judicial economy and to avoid creating piecemeal

attorney’s fees litigation, we will defer review of the district court’s November 9,

2006, attorney’s fees order until another day. We express no opinion regarding the

district court’s attorney’s fees order.

                                 III. CONCLUSION

      We reverse the district court’s September 11, 2006 order dismissing Camp’s

complaint as moot and remand the case to the district court for further proceedings

consistent with this opinion. We affirm the district court’s September 11, 2006

order only to the extent it dismissed Camp’s request for expungement of his SSN.

Additionally, we dismiss Camp’s appeal of the district court’s attorney’s fees order



                                          13
without prejudice to Camp’s right to re-appeal the order upon re-entry of final

judgment.

      No. 06-15404 AFFIRMED IN PART, REVERSED IN PART, AND

REMANDED; No. 06-16425 DISMISSED WITHOUT PREJUDICE.




                                         14